Case: 18-52601   Doc# 64   Filed: 03/04/19   Entered: 03/04/19 16:49:17   Page 1 of 25
Case: 18-52601   Doc# 64   Filed: 03/04/19   Entered: 03/04/19 16:49:17   Page 2 of 25
Case: 18-52601   Doc# 64   Filed: 03/04/19   Entered: 03/04/19 16:49:17   Page 3 of 25
Case: 18-52601   Doc# 64   Filed: 03/04/19   Entered: 03/04/19 16:49:17   Page 4 of 25
Case: 18-52601   Doc# 64   Filed: 03/04/19   Entered: 03/04/19 16:49:17   Page 5 of 25
Case: 18-52601   Doc# 64   Filed: 03/04/19   Entered: 03/04/19 16:49:17   Page 6 of 25
Case: 18-52601   Doc# 64   Filed: 03/04/19   Entered: 03/04/19 16:49:17   Page 7 of 25
Case: 18-52601   Doc# 64   Filed: 03/04/19   Entered: 03/04/19 16:49:17   Page 8 of 25
Case: 18-52601   Doc# 64   Filed: 03/04/19   Entered: 03/04/19 16:49:17   Page 9 of 25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 10 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 11 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 12 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 13 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 14 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 15 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 16 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 17 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 18 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 19 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 20 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 21 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 22 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 23 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 24 of
                                         25
Case: 18-52601   Doc# 64   Filed: 03/04/19 Entered: 03/04/19 16:49:17   Page 25 of
                                         25
